Name: Commission Implementing Regulation (EU) NoÃ 320/2014 of 27Ã March 2014 amending Annex VIII to Council Regulation (EC) NoÃ 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  Europe;  cooperation policy
 Date Published: nan

 28.3.2014 EN Official Journal of the European Union L 93/81 COMMISSION IMPLEMENTING REGULATION (EU) No 320/2014 of 27 March 2014 amending Annex VIII to Council Regulation (EC) No 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Article 57a(7) thereof, Whereas: (1) In accordance with Article 57a(9) of Regulation (EC) No 73/2009, Croatia has notified by 31 January 2014 the Commission of the area of land which has been de-mined and returned to use for agricultural activities in 2013. The notification also included the corresponding budgetary envelope for the claim year 2014 and onwards. On the basis of the schedule of increments referred to in Article 121 of Regulation (EC) No 73/2009, Annex VIII to that Regulation should be amended accordingly. (2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Annex VIII to Regulation (EC) No 73/2009 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. ANNEX Annex VIII to Regulation (EC) No 73/2009 is amended as follows: (1) In table 2, in the column for the year 2014, the entry for Croatia is replaced by the following: (thousand EUR) 2014 Croatia 114 180 (2) In table 3, in the column for the year 2014, the entry for Croatia is replaced by the following: (thousand EUR) 2014 Croatia 114 180